Exhibit 10.6
 
VOTING RIGHTS PROXY AGREEMENT


This Voting Rights Proxy Agreement (the “Agreement”) is entered into in Neiqiu
County, Hebei Province, People’s Republic of China (“PRC” or “China”) as of
March 19, 2010 by and among Xingtai Kalington Consulting Service Co., Ltd.
(“Party A”), Xingtai Longhai Wire Co., Ltd. (the “Company” or “Party B”), and
the undersigned shareholders of Party B (the “Shareholders”).  Party A, Party B
and the Shareholders are each referred to in this Agreement as a “Party” and
collectively as the “Parties.”


RECITALS


1.          Party B is engaged in the business of rolling steel (wire).  Party A
has the expertise in consulting, and Party A has entered into a series of
agreements with Party B to provide Party B with various consulting services.


2．       The Shareholders are shareholders of the Company, each legally holding
such amount of equity interest of the Company as set forth on the signature page
of this Agreement and collectively holding 100% of the issued and outstanding
equity interests of the Company (collectively the “Equity Interest”).


3.          The Shareholders desire to grant to Party A a proxy to vote the
Equity Interest for the maximum period of time permitted by law in consideration
of good and valuable consideration, the receipt of which is hereby acknowledged
and agreed by Party A.


NOW THEREFORE, the Parties agree as follows:


1.          The Shareholders hereby agree to irrevocably grant and entrust Party
A, for the maximum period of time permitted by law, with all of their voting
rights as shareholders of the Company.  Party A shall exercise such rights in
accordance with and within the parameters of the laws of the PRC and the
Articles of Association of the Company.


2.          Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by the Shareholders herein, including, but not
limited to, the number or percentage of directors of Party A which shall be
required to authorize the exercise of the voting rights granted by the
Shareholders, and Party A shall only proceed in accordance with such rules.


3.          The Shareholders shall not transfer or cause to be transferred the
Equity Interest to any party (other than Party A or such designee of Party
A).  Each Shareholder acknowledges that it will continue to perform its
obligations under this Proxy Agreement even if one or more of other Shareholders
no longer holds any part of the Equity Interest.

 
 

--------------------------------------------------------------------------------

 

4.           This Proxy Agreement has been duly executed by the Parties as of
the date first set forth above, and in the event that a Party is not a natural
person, then such Party’s action has been duly authorized by all necessary
corporate or other action and executed and delivered by such Party’s duly
authorized representatives.  This Agreement shall take effect upon the execution
of this Agreement.


5.           Each Shareholder represents and warrants to Party A that such
Shareholder owns such amount of the Equity Interest as set forth next to its
name on the signature page below, free and clear of all liens and encumbrances,
and such Shareholder has not granted to any party, other than Party A, a power
of attorney or proxy over any of such amount of the Equity Interest or any of
such Shareholder’s rights as a shareholder of Company.  Each Shareholder further
represents and warrants that the execution and delivery of this Agreement by
such Shareholder shall not violate any law, regulations, judicial or
administrative order, arbitration award, agreement, contract or covenant
applicable to such Shareholder.


6.           This Agreement may not be terminated without the unanimous consent
of all Parties, except that Party A may, by giving a thirty (30) day prior
written notice to the Shareholders, terminate this Agreement, with or without
cause


7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.


8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.


9.           This Agreement shall be executed in five (5) duplicate originals in
English, and each Party shall receive one (1) duplicate original, each of which
shall be equally valid.


10.         The Parties agree that in the event a dispute shall arise from this
Agreement, the Parties shall settle their dispute through amicable negotiations
and/or arbitration in accordance with this Clause 10.  If the Parties cannot
reach a settlement within 45 days following the negotiations, the dispute shall
be submitted to be determined by arbitration through China International
Economic and Trade Arbitration Commission (“CIETAC”) in accordance with CIETAC
arbitration rules. There shall be three (3) arbitrators.  Party B shall select
one (1) arbitrator and Party A shall select one (1) arbitrator, and both
arbitrators shall be selected within thirty (30) days after giving or receiving
the demand for arbitration.  Such arbitrators shall be freely selected, and the
Parties shall not be limited in their selection to any prescribed list.  The
chairman of the CIETAC shall select the third arbitrator.  If a Party does not
appoint an arbitrator who consents to participate within thirty (30) days after
giving or receiving the demand for arbitration, the relevant appointment shall
be made by the chairman of the CIETAC. The arbitration shall be conducted in
Beijing in English. The determination of CIETAC shall be conclusively binding
upon the Parties and shall be enforceable in any court of competent
jurisdiction.


[SIGNATURE PAGE FOLLOWS]
 
Proxy Agreement
LONGHAI
 
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.


PARTY A:
Xingtai Kalington Consulting Service Co., Ltd.
     
Legal/Authorized Representative: ____________________
 
Name: WANG Chaojun
 
Title: Executive Director
   
PARTY B:
Xingtai Longhai Wire Co., Ltd.
     
Legal/Authorized Representative: ____________________
 
Name: WANG Chaojun
 
Title: Chairman of Board of Directors

 
Proxy Agreement
LONGHAI
 
 
-3-

--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:



 
WANG Chaojun
ID Card No.:130502195507260912
Owns 80% of Xingtai Longhai Wire Co., Ltd.
     
WEALTH INDEX (Beijing) International Investment Consulting Co., Ltd
Owns 15% of Xingtai Longhai Wire Co., Ltd.
   
By:
 
Name: WAN Liang
Title: Executive Director
     
CHEN Wenyi
ID Card No.: 150203198307203363
Owns 5% of Xingtai Longhai Wire Co., Ltd.

 
Proxy Agreement
LONGHAI
 
 
-4-

--------------------------------------------------------------------------------

 